--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Tamir Biotechnology, Inc. 8-K [tamir-8k_121412.htm]
 
Exhibit 10.3
 
CONSENT AND WAIVER
OF
THE HOLDERS
OF THE
5% SENIOR SECURED CONVERTIBLE PROMISSORY NOTES
OF
 
TAMIR BIOTECHNOLOGY, INC.
 
This Consent and Waiver (this “Consent”) of the holders of the 5% Senior Secured
Convertible Promissory Notes due February 16, 2013 (as amended, the “Senior
Notes”) of Tamir Biotechnology, Inc. (the “Company”), made as of November 30,
2012, is being entered into by the undersigned holders of a majority of the
aggregate outstanding principal amount of the Senior Notes (the “Required
Holders”), and the Company.
 
WHEREAS, the Company desires to enter into a Securities Purchase Agreement with
certain of its affiliates in the Form of Exhibit A hereto (the “Securities
Purchase Agreement”);
 
WHEREAS, the Company desires to license its rights to its Onconase
pharmaceutical product (“Onconase”) to certain of its affiliates;
 
WHEREAS, pursuant to Section 2B(vii) of the Senior Notes, the Company may not
enter into certain transactions with affiliates of the Company unless it has
obtained the prior written consent of Holders of not less than 50% of the
outstanding Principal Amount of the Senior Notes;
 
WHEREAS, pursuant to Section 5A of the Senior Notes, the provisions of the
Senior Notes may from time to time be amended by the Required Holders;
 
WHEREAS, the Company has requested, and the Required Holders have agreed, to
amend certain provisions of the Senior Notes, in the manner, and on the terms
and conditions, provided for herein; and
 
WHEREAS, in consideration of such amendments to the Senior Notes, the Series B
Warrants to Purchase Common Stock issued October 19, 2009 together with the
Senior Notes (the “Series B Warrants”) shall be amended as provided herein.
 
NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the Company and the Required Holders hereby agree as follows:
 
1.   Definitions.  Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Senior Notes.
 
 
 

--------------------------------------------------------------------------------

 
2.   Consent to Affiliate Transactions
 
(a) Securities Purchase Agreement.  The Required Holders hereby consent to the
Company’s entry into the Securities Purchase Agreement, substantially in the
form of Exhibit A hereto, and the consummation of the transactions contemplated
thereby.
 
(b) Onconase License.  The Required Holders hereby consent to the Company’s
license of Onconase to James O. McCash (“McCash”) and/or his affiliates (such
licensee being referred to herein as the “Licensee”), on terms which include (i)
the issuance to the Licensee of a warrant to purchase 23,750,000 shares of the
Company’s common stock at an exercise price of $.01 per share, (ii) no other
payments or other consideration provided, or expenditures incurred by, the
Company to the Licensee in connection with such License, and (iii) the entry by
McCash and affiliated stockholders of the Company into a general release in
favor of the Company.
 
3.   Amendment to Section 4A of the Senior Notes.  Section 4A of the Senior
Notes is hereby amended and restated to read in its entirety as follows:
 
“A.           Conversion by Holders.
 
(i)           Optional Conversion.  The holder of this Note shall have the
option, at any time and from time to time, prior to the date on which the
Company makes payment in full of the Principal Amount of this Note in accordance
herewith, all accrued interest thereon and all other amounts due and payable
thereunder to convert all or any portion of the outstanding Principal Amount of
this Note plus all accrued and unpaid interest thereon (such Principal Amount
and accrued and unpaid interest to be so converted the “Conversion Amount”) into
shares of common stock, par value $.001 per share (“Common Stock”), of the
Company at an initial conversion price per share equal to $.15 per share (the
“Conversion Price”), subject to adjustment as provided in subsection 4E
below.  The shares of Common Stock issuable upon conversion of this Note at the
Conversion Price are referred to herein as the “Conversion Shares.”

 
(ii)           Automatic Conversion.  At any time prior to the date on which the
Company makes payment in full of the Principal Amount of this Note, the
Conversion Amount under this Note shall automatically be converted into shares
of Common Stock, based on the then-effective Conversion Price, at any time upon
the affirmative election of the Required Holders.  Upon such election by the
Required Holders, the Conversion Amount shall be converted automatically without
any further action by the holder of this Note and whether or not this Note is
surrendered to the Company; provided, however, that the Company shall not be
obligated to issue certificates evidencing the shares of Common Stock issuable
upon such conversion unless this Note is either delivered to the Company, or the
holder of this Note notifies the Company that such Note has been lost, stolen or
destroyed and executes an agreement satisfactory to the Company to indemnify the
Company from any loss incurred by it in connection therewith.  Following such
automatic conversion and surrender of this Note to the Company, the Company
shall, as soon as reasonably practicable, issue and deliver to Payee or to the
nominee or nominees of Payee, a certificate or certificates for the number of
shares of Common Stock to which the Holder shall be entitled as aforesaid.”
 
 
2

--------------------------------------------------------------------------------

 
4.   Amendment to Section 4C(i) of the Senior Notes.  Section 4C(i) of the
Senior Notes is hereby amended by deleting “4A” in such Section and replacing it
with “4A(i)”.
 
5.   Automatic Conversion.  Each of the Required Holders hereby (i) elects to
convert the Conversion Amount under its Senior Note into Common Stock effective
immediately prior to the “Closing” under the Securities Purchase Agreement and
that this Consent shall constitute such holder’s Optional Conversion Notice
under Section 4C(i) of the Senior Notes, (ii) acknowledges and agrees that the
Conversion Price in connection with such conversion is $.15 per share, (iii)
agrees to take all actions (if any) necessary or desirable under Section 4A of
the Senior Note to effect such conversion, and (iv) acknowledges and agrees that
all of the Senior Notes shall be automatically be converted into Common Stock
pursuant to Section 4A(ii) of the Senior Notes without any further action on
behalf of any holder of the Senior Notes.
 
6.   Amendment to Series B Warrants.  In consideration of the agreements of the
Required Holders hereunder, the Company agrees that from and after the date
hereof, the “Exercise Price” of the Series B Warrants is hereby reduced from
$.25 per share to $.01 per share.
 
7.   No Other Waivers or Amendments.  Except as expressly provided herein, the
Senior Notes and the Series B Warrants shall be unmodified and shall continue to
be in full force and effect in accordance with their terms.    Each reference in
the Senior Notes to “this Note”, “hereunder”, “hereof”, “herein” or words of
like import shall mean and be a reference to the Senior Notes as amended hereby,
and each reference in the Series B Warrants to “this Warrant”, “hereunder”,
“hereof”, “herein” or words of like import shall mean and be a reference to the
Series B Warrants as amended hereby.
 
8.   Governing Law.  The laws of the State of New York shall govern all matters
arising out of, in connection with or relating to this Consent, including,
without limitation, its validity, interpretation, construction, performance and
enforcement.
 
9.   Counterparts.  This Amendment may be executed by the parties hereto on any
number of separate counterparts and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.
 
[Remainder of Page Intentionally Left Blank]



 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed and delivered as of the day and year first written above.
.
 

               
TAMIR BIOTECHNOLOGY, INC.
            By: /s/ Lawrence A. Kenyon   Name:  Lawrence A. Kenyon   Title: 
Chief Executive Officer and Chief   Financial Officer      

 
 
 

--------------------------------------------------------------------------------

 

 
REQUIRED HOLDERS:
       
EUROPA INTERNATIONAL, INC.
             
By:
/s/ Fred Knoll
  Name:
Fred Knoll
 
Title:
Knoll Capital Management, Investment Manager for Europa Int’l, Inc.
       
UNILAB LP
               
By:
/s/ F. Patrick Ostronic
  Name:
F. Patrick Ostronic
 
Title:
Director, Unilab GP Inc., General Partner for Unilab LP
       
MARY M. MCCASH TRUST DECLARATION DECLARED OCTOBER 20, 2008
         
By:
/s/ Mary M. McCash
  Name:
Mary M. McCash
 
Title:
Trustee
       
THE MICHAEL J. MCCASH LIVING TRUST
         
By:
/s/ Michael J. McCash
  Name:
Michael J. McCash
 
Title:
Trustee and Grantor
             
COLLEEN A. LOWE
         
 
/s/ Colleen A. Lowe
   
Colleen A. Lowe
             
CORINNE M. POQUETTE
         
 
/s/ Corinne M. Poquette
   
Corinne M. Poquette
             
DAVID J. MCCASH
           
/s/ David J. McCash
   
David J. McCash


[Signature Page to Consent and Waiver]
 
 

--------------------------------------------------------------------------------

 
 


  EXHIBIT A


  SECURITIES PURCHASE AGREEMENT
 
 

--------------------------------------------------------------------------------